Citation Nr: 0718353	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-07 932 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
fracture of L1-L2 with degenerative disc disease of the 
lumbar spine.

2.  Entitlement to an initial rating in excess of 40 percent 
for degenerative disc disease of the cervical spine.

3.  Entitlement to an initial rating in excess of 20 percent 
degenerative joint disease of the thoracic spine.

4.  Entitlement to a rating in excess of 10 percent for 
fracture of inferior pubic ramus. 

5.  Entitlement to separate ratings for neurologic 
manifestations of service-connected degenerative disc/joint 
disease of the spine.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1967 to July 
1967, November 1967 to December 1967, and March 1968 to June 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from January 2002 and June 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, with jurisdiction subsequently shifting 
to the Houston, Texas, RO.  

The issue of entitlement to a separate compensable rating for 
neurologic manifestations of spine disabilities is addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The medical evidence showed that the veteran's in-service 
compression fracture resolved without resulting vertebral 
deformity; a low back disability had not manifested with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc; and the 
evidence does not show that the veteran suffers from 
unfavorable ankylosis of the entire thoracolumbar spine.

2.  The veteran's cervical spine disability had not 
manifested with persistent symptoms compatible with 
neuropathy with characteristic pain, or other neurological 
findings appropriate to site of diseased disc; and the 
evidence does not show that the veteran suffers from 
unfavorable ankylosis of the entire thoracolumbar spine.  

3.  The veteran's thoracic spine disability had not 
manifested with persistent symptoms compatible with 
neuropathy with characteristic pain, or other neurological 
findings appropriate to site of diseased disc; and the 
evidence does not show that the veteran suffers from 
unfavorable ankylosis of the entire thoracolumbar spine. 

4.  Residuals of limitation of motion due to a fracture of 
inferior ramus bone have not resulted in a current disability 
that is more than slight.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
fracture of L1-L2 with degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5243 (2006).

2.  The criteria for an initial rating in excess of 40 
percent for degenerative disc disease of the cervical spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5243 
(2006).

3.  The criteria for an initial rating in excess of 20 
percent for degenerative joint disease of the thoracic spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5243 
(2006).

4.  The criteria for a rating in excess of 10 percent for 
fracture of inferior ramus bone have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist  

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In September 2003 and June 2005 letters the veteran was 
advised of the evidence necessary to substantiate a claim for 
an increased rating-particularly that the evidence should 
show a service-connected disability had gotten worse.  As 
required by Dingess, a March 2006 letter additionally told 
the veteran how VA determines a disability rating and 
establishes an effective date.  The June 2005 letter also 
stated the following:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to the claim, please send it to us."    

The September 2003 and June 2005 letters told the veteran 
what evidence VA would obtain and what information and 
evidence he should provide.  The veteran was notified that VA 
was responsible for getting relevant records from a Federal 
agency and that VA would make reasonable efforts to get 
records not held by a Federal agency like records private 
treatment and employment records upon appropriate 
identification of such by the veteran.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

The veteran's filed his claims pre-VCAA.  It is noted that 
the totality of the letters above provided appropriate 
notice, and in terms of any timing error, the RO issued an 
August 2006 supplemental statement of the case (SSOC) 
following all of the notification letters.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 541 (2006) (recognizing that a 
timing-of-notice error, as determined in Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), can be cured by a 
readjudication following notification, and a SSOC can 
constitute a readjudication).  Thus, any timing-of-notice 
error in this case has been cured.  

Importantly, the appellant has been given an essential 
opportunity to advance his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication"). 

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
RO obtained VA treatment records, and several VA examinations 
detailed below.  The veteran also submitted private medical 
evidence that addressed his current disabilities.  As 
described herein, the veteran recently articulated that he 
had not wanted to submit to further VA examination, and that 
he had no additional evidence to submit.  See 38 C.F.R. 
§ 3.159(c)(4).  

No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.

Legal considerations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  At the time of an initial award, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

Spine disabilities 

A complete review of the record shows that higher ratings are 
not warranted.  See 38 U.S.C.A. § 7104.  

Under the old criteria, Diagnostic Code (DC) 5285, vertebra, 
fracture of, residuals, a 60 percent rating was warranted 
without cord involvement; abnormal mobility requiring neck 
brace (jury mast).  Also, in other cases rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  Under 
DC 5290, severe limitation of motion of the cervical spine 
warranted a maximum 30 percent rating.  Under DC 5287, 
unfavorable ankylosis of the cervical spine warranted a 
maximum 40 percent rating.  Former DC 5291 provided that 
slight limitation of motion of the dorsal (thoracic) segment 
of the spine warranted a 0 percent evaluation; and a 10 
percent maximum evaluation required either moderate or severe 
limitation of motion.  Under DC 5292, limitation of motion of 
the lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion.  Former DC 5293 
intervertebral disc syndrome was evaluated as follows:  
Pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief warranted a maximum 60 percent rating, and severe; 
recurring attacks, with intermittent relief warranted a 40 
rating.  

Under DC 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The regulations regarding diseases and injuries to the spine 
were revised (incorporating the September 2002 changes for 
rating disc disease) effective September 26, 2003.  Under 
these regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, under 38 C.F.R. § 4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine		100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine     30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis					
	20

Note (1) instructs that any associated objective 
abnormalities (including, but not limited to bowel or bladder 
impairment) should be separately evaluated under the 
appropriate diagnostic code.  Note (2) indicates that for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  

The revised regulation further instructs that intervertebral 
disc syndrome should be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (as follows), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months	        60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months					         40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months 				                  
20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months					        10

38 C.F.R. § 4.71a, DCs 5235-5243.  Note (1) instructs that 
for the purpose of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

A March 1968 hospital summary noted that the veteran had been 
admitted when he was injured in a parachute accident.  X-ray 
of the lumbosacral spine had shown compression fracture, 
bodies of L-2 and L-3, slight compression.  A June 1968 
clinical record noted that x-rays at the present time showed 
no fracture of the lumbar spine, nor did it show any evidence 
of previous fracture of the lumbar spine.  Regardless, the 
diagnosis was fracture of the lumbar spine, mild, L-1 and 2.  

An April 1969 rating decision granted service connection for 
a healed fracture L1and 2 with a 0 percent rating under DC 
5285, as well as healed fracture inferior pubic ramus with a 
0 percent rating.  A November 1991 rating decision granted an 
increased rating of 20 percent for "L1-2 fracture with 
chronic lumbar strain," under DC 5285-5295.  

In November 1999, the veteran filed, among other things, a 
claim for an increased rating of the low back and fracture of 
inferior ramus pubic bone, and claims of service connection 
for upper and cervical spine.  

A December 2000 VA outpatient note contained the veteran's 
complaint of recent pain in the right scapula, with numbness 
in thumb, index finger, and long finger of his right hand.  
An exam showed limited neck rotation and abduction, and pain 
with maximal extension.  Light touch sensation was 
subjectively decreased along right thumb, index finger, and 
long finger.  A February 2001 treatment note contained the 
veteran's complaint of more severe pains in his back and 
neck.  

The veteran underwent an April 2001 VA examination.  The 
veteran reported increased pain and weakness of his low back 
and left leg.  He had numbness in the left leg that was not 
constant but intermittent and worse with prolonged sitting 
and standing.  He also reported fatigue of the low back with 
flexion.  Pain was 5-8/10, and with flare-up 10/10.  Flare-up 
also produced spasms and cramping pain.  The only relief came 
with rest in a supine position.  

Objective findings included that the veteran walked with a 
limp favoring the left leg.  Flexion, lateral bending, and 
rotation were full.  Extension was limited to 10 degrees.  He 
had the greatest pain when straightening the spine after 
flexion.  The examiner found very mild sensory loss entire 
left lower extremity anterior and posteriorly, and 
dorsiflexion of the left great toe was 3/5 compared with 5/5 
right great toe.  The impression was old fracture by previous 
diagnosis with chronic low back pain with mild radicular 
symptoms of the left lower extremity.  X-ray showed mild 
degenerative changes of the lumbar spine.  Finally, it was 
observed that functional loss secondary to pain was moderate 
to severe.  

An April 2001 report from Bert McKinnon, M.D., noted that in 
1993 the veteran had begun experiencing left neck and upper 
extremity symptoms.  At present, the veteran reported no 
weakness or permanent loss of feeling or numbness in the left 
hand.  Over the past six months, he had experienced symptoms 
in the right posterior shoulder and base of the neck with 
radiation down the arm.  Physical assessment found limitation 
of lateral rotation particularly when accompanied by 
extension of the neck.  The range of motion of the neck was 
otherwise full.  The veteran had symptoms of pain and 
numbness into the right upper extremity.  The sensory exam 
about the trunk, upper and lower extremities was normal, and 
the motor exam was normal.  Examination of the spine showed 
stiffness when rising from a chair, but otherwise normal 
mobility with ambulation and normal gait.  

Dr. McKinnon noted that recent x-rays showed significant disc 
space loss of C5-6, and MRI report from 1995 showed 
degenerative disc bulging with encroachment on the spinal 
canal.  X-rays of the lumbar spine showed significant joint 
space narrowing at what appeared to be T-1, 11.  

A November 2001 VA outpatient note contained the veteran's 
complaint that he had severe low and upper back pain, with 
right arm going numb and left arm very stiff.  

A May 2001 MRI of the lumbar spine found no evidence of disc 
herniation or spinal stenosis, and minimal disc bulge at L4-
L5 and hemangioma of L1 body was noted.  The c-spine had 
considerable spinal stenosis of the central canal and neural 
foramina at C6-C7 with minimal cord compression; severe 
spinal stenosis without cord compression at C5-C6; and 
moderate spinal stenosis at C4-C5.  

A January 2002 rating decision granted an increased rating of 
40 percent for residuals of fracture, L1-2, under DC 5285-
5293. 

The veteran underwent a February 2002 VA examination.  He 
complained of constant pain in the upper and low back for 
several years.  Flare-ups occurred constantly.  Over the last 
two years he had had numbness and tingling in the left upper 
arm as well as leg.  His right shoulder also and upper arm 
also hurt.  The veteran complained of pain, weakness, 
fatigue, lack of endurance and stiffness.  He had pain when 
bending over for a short period of time.  Physical assessment 
found a mild limp.  The cervical spine had spasms as well as 
pain with palpation over the cervical spine.  Range of motion 
was flex to 65 degrees, extend to 50 degrees, right and left 
lateral flexion to 30 degrees, right and left rotation to 70 
degrees.  Motion was additionally limited by pain and 
fatigue, with pain being the major function impact.  

The thoracic spine had spasms bilaterally, and range of 
motion was additionally limited by pain and fatigue with pain 
being the major function impact.  There was no ankylosis of 
the thoracic vertebrae.  The veteran's neurologic exam 
including motor and sensory of the upper and lower 
extremities was normal.  There was a slight decrease in the 
patellar reflex and the bicep reflex in the left upper and 
lower extremity.  The diagnosis was cervical degenerative 
disc disease with radiculopathy.  The examiner also clarified 
that for the veteran's claimed condition of dorsal spine 
limitation of motion with radiculopathy, the diagnosis was 
degenerative joint disease of the thoracic spine.  The 
examiner stated that the veteran's left shoulder condition 
was actually related to cervical strain with radiculopathy.  

A June 2002 rating decision granted service connection for 
degenerative disc of the cervical spine with radiculopathy 
and assigned an initial rating of 40 percent under DC 5290-
5293.  The RO also granted service connection for 
degenerative joint disease of the thoracic spine with 
radiculopathy and assigned an initial rating of 20 percent 
under DC 5291-5295.

In his January 2003 notice of disagreement, the veteran 
stated that his left arm cramped when getting dressed, and 
sometimes the pain was so intense he could not put his coat 
on.  

An April 2003 VA treatment contained an attending physician's 
notation that the veteran had clear compression of several 
cervical roots and some flattening of the spinal cord, which 
caused pain on any strenuous repetitive activity done with 
arms.  The assessor stated that in his judgment the veteran 
was 100 percent disabled, and given the chronicity and extent 
of the problem it was likely to be permanent.  The veteran 
was advised to not lift objects weighing over five pounds.   

In August 2003, the veteran underwent a VA examination.  
Physical assessment found that the veteran's gait was normal.  
The examiner found no evidence of radiculopathy concerning 
the cervical spine.  Flexion was 60 degrees, extension 45, 
right and left lateral flexion 35 degrees, right rotation 70 
degrees, and left rotation 80 degrees.  Pain was the major 
functional impact, and range of motion was not additionally 
impacted by fatigue, weakness, lack of endurance, or 
incoordination.  
Examination of the veteran's thoracic spine revealed no 
complaints of radiating pain on movement, with no tenderness 
or muscle spasm.  The examiner found no signs of 
radiculopathy.  The veteran had flexion 10 degrees (30 
degrees normal), extension 10 degrees (20 degrees normal), 
right and lateral flexion 20 degrees (20 degrees normal), and 
right and left rotation 10 degrees (30 degrees normal).  
Range of motion was additionally limited by pain.  The lumbar 
spine had no tenderness, no complaints of radiating pain, and 
no objective signs of radiculopathy.  The veteran 50 degrees 
flexion (95 normal), 10 degrees extension (35 normal), right 
and left lateral flexion 20 degrees (40 normal), and right 
and left rotation 30 degrees (35 normal).  A peripheral nerve 
examination was within normal limits, and neurological 
examination found normal motor and sensory function.  The 
examiner diagnosed the veteran as having degenerative joint 
disease of the thoracic spine and cervical spine, and 
residuals of fracture L1-2 with degenerative disc disease of 
the lumbar spine, and no radiculopathy.  

In March 2004, the veteran inquired at VA whether his back 
may have been causing bowel and bladder changed.  An 
assessment noted probable irritable bowel syndrome.  

A June 2004 VA treatment note indicated that the veteran was 
to be referred to the neurosurgeon due to evidence of motor 
radiculopathy as evidenced by the presence of fasciculation 
on both arms.  The diagnoses were cervical spondylosis with 
herniated disc at C4-5 and C6-7 with compression of roots on 
both sides associated with severe pain in the neck, radiated 
to the arms, more towards the left; and chronic low back 
pain.  

An October 2004 letter from Dr. McKinnon stated that the 
veteran's cervical spine was his most disabling condition.  
His MRI confirmed severe post traumatic changes at C4-5 and 
C6-7 on both the right and left.  He had documented shoulder 
pain and weakness secondary to the neck, and a pattern of 
radicular pain with diminished biceps reflex on the left.  
The veteran had visible fasciculation of the muscles, and 
evidence of light damage to the spinal cord itself on MRI.  
Dr. McKinnon expressed that the veteran's disability should 
have been increased to 60 percent given the veteran's severe 
intervertebral disc syndrome at two levels with associated 
pain, neurologic deficit, and shoulder weakness.  

At a November 2004 VA neurological consult, the veteran 
stated that associated with the neck pain was a throbbing 
sensation down his left shoulder.  He also could not put his 
left arm behind him because it locked up.  The assessor noted 
that the veteran's bowel and bladder function was good.  The 
veteran complained of an intermittent burning sensation 
across his right foot.  Physical assessment showed marked 
limitation of motion of neck to about 40 degrees rotation on 
right and 30 degrees on left.  There was no discomfort on 
extension, and mild discomfort on flexion.  The back showed 
slight straightening of lumbar lordosis.  He was limited to 
forward bending to above the level of his knees.  Left 
shoulder range of motion was limited in abduction to about 80 
degrees and associated with pain.  There was pain with 
rotation, internal and external extremes on the left 
shoulder. 

After extensive neurological testing, the assessment was 
cervical spondylosis with cervical spinal stenosis; possible 
old syrinx related to trauma; generalized osteoarthritis 
extremities and spine; and probable arthritic disease of the 
left shoulder with limited movement.  The attending physician 
noted that the veteran was near normal neurologically.  He 
had exhibited some signs of limited motion in the 
extremities, and the assessor thought this was related to his 
arthritic disease.  Whether or not the veteran was in danger 
of being paralyzed during a fall or hit to the neck was 
problematical.  There was still some cerebral spinal fluid 
present, and the veteran did not have a Lhermitte sign or 
signs of pressure on his spinal cord of significance.  
Eventually the veteran might require a surgical decompressive 
procedure.  The assessor stated that he would be glad to see 
the veteran again if there were any question as far as his 
neurological status, but he would not recommend an elective 
decompression at the time considering how function the 
veteran was and how good his neurological function remained.  

A November 2004 VA addendum from the veteran's treating 
physician noted a CT lumbar revealed bulging L4-5 with some 
central stenosis and questionable compression L5-S1 foramina, 
abnormalities, for conservative treatment.   

A September 2005 VA outpatient note contained the veteran's 
report of ongoing neck pain that intermittently radiated down 
his left arm.  His symptoms were stable, and generally he was 
active.  

A January 2006 neurology consult with physical examination 
found normal motor tone and strength, and in terms of sensory 
decreased vibratory sense in the right foot, and mild 
decreased pinprick sensation in both feet.  The assessment 
was degenerative lumbar spondylosis, degenerative cervical 
spondylosis with cervical spinal stenosis, and abnormal 
cervical spinal cord of unclear clinical relevance.  

In February 2006, the veteran received instruction on use of 
a TENS unit and electrodes.  A March 2006 addendum to the 
neurology consult noted that the veteran's MRI scans from 
2002, 2003, and 2004, and the most recent one had been 
reviewed.  The attending physician found no significant 
signal cord change.  There was some mild indenting of the 
cord but no severe canal stenosis.  Another phone call to the 
veteran related that there was some signal change noted in 
the cervical spine, which was likely due to myelomalacia.  

In March 2006, the veteran stated that last week driving had 
caused 10/10 pain, and it had hurt to get out of bed.  He 
complained of shoulder blade tingling, sharp calf pain, and 
pronounced leg cramps.  The assessment was chronic low back 
pain.  A MD note indicate no classic radicular symptoms but 
occasional sharp, intense pains in left calf lasting a couple 
of seconds.  A physical therapy note contained the veteran's 
report that his neck and back had been bothering him more 
lately.  He stated that he driven 3,000 miles in the past 
month, and he attributed an increase in his pain to that 
activity.  

A May 2006 VA outpatient noted indicated that the veteran's 
left calf pain was probably due to lumbar radiculopathy, and 
the assessor noted that a previous CT of L-spine had shown 
mild left neural foraminal narrowing at L5-S1.  

An August 2006 rating decision denied a claim of service 
connection for a left shoulder disability because a November 
2004 neurology consult had found that the veteran's results 
were near normal neurologically.  Thus, the evidence had not 
shown that any left shoulder disability was related to 
service-connected cervical spine disability, and nor did the 
RO find any evidence of a left shoulder disability during 
military service.  The RO also denied a TDIU.  The veteran 
did not appeal this decision.

In August 2006, the veteran told VA that he had no additional 
evidence to submit, and declined further VA examination in an 
effort to have his appeal decided.  Thus, the Board will 
adjudicate the case on the evidence just cited.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Under the old rating criteria, the veteran's cervical spine 
disability is currently assigned more than the maximum under 
DC 5291 (limitation of motion), and is assigned the maximum 
under DC 5287 (unfavorable ankylosis of the cervical spine).  
Notably DC 5285 does not apply because the veteran had not 
suffered a fracture of the vertebra in his cervical spine.  
Similarly, DC 5286 does not apply because there is no 
evidence the veteran's spine is in complete bony fixation 
(ankylosis) at an unfavorable or favorable angle.  

The RO primarily utilized DC 5293, intervertebral disc 
syndrome, to assign an initial rating of 40 percent.  A 
review of the evidence, however, does not show that the 
veteran's service-connected cervical spine disability had 
resulted in persistent symptoms with characteristic pain and 
demonstrable muscle spasms with neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief for the maximum rating of 60 percent.  

Notably, an April 2001 report from Dr. McKinnon found that a 
sensory and motor exams were normal.  An February 2002 VA 
examination report also found a normal motor and sensory 
exam.  An August 2003 VA examination report indicated that a 
peripheral nerve assessment was within normal limits, and the 
veteran had normal sensory and motor function; the examiner 
specified that the veteran had no radiculopathy.  Finally, a 
November 2004 VA neurology consult found that the veteran was 
near normal neurologically.  It is noted that a February 2002 
VA examiner referred to a diagnosis of cervical degenerative 
disc disease with radiculopathy, and an October 2004 letter 
from Dr. McKinnon related that the veteran had a pattern of 
radicular pain diminished biceps reflex on the left.  

It is determined, however, that a preponderance of the 
probative and competent evidence found that the veteran had 
not suffered from radiculopathy, or other neurological 
findings that had been appropriate to site of diseased disc.  
Particularly, the Board relies on the November 2004 VA 
neurology consultation, which considered the veteran's 
medical history and subjective complaints, provided extensive 
testing, and was performed by a neurosurgeon.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that because 
the Board may not rely on its own unsubstantiated medical 
conclusions, it must rely on an informed medical opinion in 
order to adjudicate a claim); Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (recognizing that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  Notably, the examiner found that, contrary to 
Dr. McKinnon's letter, the veteran had bilaterally equal 
biceps reflex.  Further, a September 2005 VA treatment note 
contained the veteran's report that he rarely had some 
transient numbness down his right arm.  Thus, the next 
highest rating of 60 percent under former DC 5293 is not 
warranted.

Further, under the current rating criteria, the next highest 
rating of 50 percent requires unfavorable ankylosis of the 
entire thoracolumbar spine, which is simply not shown by the 
evidence of record.  Also, there is no evidence that 
physician had required the veteran to undergo bed rest-thus, 
a 60 percent rating for incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months 
has not been met.  

In terms of the veteran's service-connected thoracic (dorsal) 
spine, the currently assigned 20 percent exceeds the maximum 
under old DC 5291 for severe limitation of motion.  It is 
noted that the June 2002 rating decision, which initially 
granted service connection for the disability, assigned an 
initial rating of 20 percent under DC 5295.  This latter 
rating criteria ostensibly addressed lumbosacral strain.  It 
appears from the rating decision that the RO found the 
criteria for 20 percent thereunder was appropriate because a 
February 2003 VA examiner had found muscle spasms of the 
thoracic spine.  

Regardless of the RO's utilization of DC 5295, the Board 
finds that it is not appropriately applied at this time 
because it was intended to address the lumbosacral spine as 
opposed to the dorsal spine.  Finally, old DC 5293 is not 
relevant because the veteran's thoracic spine disability had 
been diagnosed as degenerative joint disease, and opposed to 
disc disease.  It is additionally noted that there is no 
evidence that the joint disease was productive of symptoms 
that were classified as symptoms like that of disc disease 
such that it produced severe, recurring attacks for the next 
highest rating of 40 percent under DC 5293.  

In terms of the veteran's low back, old DC 5285 addressed 
residuals of a fracture of the vertebra.  As described above, 
the veteran suffered a compression fracture in-service; 
diagnostic studies apparently showed, however, that it had 
healed (see June 1968 clinical record).  Thereafter, none of 
the medical evidence has identified a residual vertebral 
deformity.  Thus, the evidence does not show that the veteran 
sustained a "demonstrable deformity" of vertebral body for 
a separate 10 percent rating under DC 5285.  Also, there is 
no evidence that the veteran suffers from ankylosis for a 
higher rating under DCs 5286 or 5289.  The veteran already 
has the maximum rating of 40 percent under DC 5292.  Finally, 
the next highest rating of 60 percent under DC 5293 is not 
warranted because, as shown above, the veteran has not 
suffered from persistent symptoms compatible with sciatic 
neuropathy with characteristic pain, absent ankle jerk, or 
other neurological findings appropriate to site of diseased 
disc with little intermittent relief.  Ultimately a November 
2004 VA neurology consult found that the veteran was 
neurologically normal.  

A higher rating under the current criteria is not warranted 
because the evidence does not show that the veteran has 
unfavorable ankylosis of the entire thoracolumbar spine; he 
had no incapacitating episodes of at least six weeks during 
the past 12 months as prescribed by a physician.  Given the 
rating criteria that binds VA's adjudication of the veteran's 
claims, the evidence has not generated any reasonable doubt, 
see 38 C.F.R. § 4.3, concerning the assigned disability 
evaluations.  

It is noted that in April 2007 the veteran submitted medical 
evidence with a waiver of RO consideration, which included a 
March 2007 VA outpatient neurology note.  The assessor 
referred to "clear symptoms of radiculopathy" apparently 
concerning the cervical and lumbar spine disabilities.  It is 
noted that the current rating criteria require "objective" 
associated neurologic abnormalities for additional separate 
ratings.  Regardless, the Board finds that to the extent the 
veteran has submitted evidence of a worsening disability in 
relation to neurologic symptoms, additional VA examination 
should be performed in order to assess whether a separate 
rating is warranted.  This matter is addressed further below 
in the remand section.   

Hip

A review of the record shows that a higher rating is not 
warranted.  

An October 2000 VA treatment record contained the veteran's 
complaint of pain in the left thigh and hip.  

An April 2001 report from Bert McKinnon, M.D, found that the 
veteran had 20 degrees lack of flexion on the left side, and 
a discrepancy of rotation of the left hip with absence of 
rotation approximately 15 degrees relative to the opposite 
side.  There was no limitation of abduction or extension on 
that side.  The veteran had a positive Fabers test on the 
left causing left posterior hip and pelvic pain.  Dr. 
McKinnon further stated that physical findings suggested that 
the veteran's original injury resulted in mild mal union 
either at the pelvis or in the proximal femur.  He noted that 
33 years had passed since the injury and residual x-ray 
findings of the exact nature of the fracture deformity was 
difficult to discern at this point, and the lack of a normal 
range of motion supported this diagnosis.  

A January 2002 rating decision granted an increased rating of 
10 percent for fracture of the inferior pubic ramus under DC 
5299-5255.  In his January 2003 notice of disagreement, the 
veteran stated that he had begun experiencing sharp pains in 
his hip when he raised his leg to put on his pants or bend at 
the knee.  

An October 2004 letter from Dr. McKinnon stated that the 
veteran's injury had left him with restricted motion of the 
left hip and a limp on the left side.  At a November 2004 VA 
neurological consult, an assessor noted that the veteran had 
good range of motion in both hips, though he had a little 
less freedom of movement of his left lower extremity than he 
did on the right.  He also had good proximal strength around 
the hip joints.  Thereafter until July 2006 (which is the end 
of VA treatments in the veteran's claims file for this 
appeal)  

The RO evaluated the veteran's disability under DC 5299-5255; 
DC 5299 represents an unlisted disability requiring rating by 
analogy to one of the disorders listed under 38 C.F.R. § 
4.71a, and DC 5255 addresses impairment of femur.  A 10 
percent rating is warranted for slight knee or hip 
disability; 20 percent is warranted for moderate knee or hip 
disability; and 30 percent is warranted for impairment due to 
malunion of the femur with marked knee or hip disability.  
The Schedule also provides for the assignment of a 60 percent 
evaluation for either fracture of surgical neck of the femur 
with false joint, or for fracture of shaft or anatomical neck 
of the femur with nonunion, without loose motion, and weight 
bearing preserved with the aid of a brace.  Finally, 
assignment of an 80 percent evaluation is warranted for a 
spiral or oblique fracture of shaft or anatomical neck of the 
femur, with nonunion, and loose motion.  

On his March 2005 VA Form 9, the veteran stated that he 
needed MRI testing for a thorough evaluation of his hip, and 
VA had never scheduled an evaluation of that nature.  As 
referred to above, the veteran had previously indicated in a 
February 2005 statement that he had not wished to undergo 
further VA examination, and in an October 2005 statement 
indicated that he had no further evidence to submit.  
Finally, an August 2006 Report of Contact noted that VA had 
informed the veteran that he might need a new VA examination 
for his appealed conditions.  The veteran stated that he had 
not wanted to wait anymore, and he agreed that his case 
should be reviewed based upon the evidence currently of 
record.  

As such, the evidence above does not show that the current 
severity of the veteran's service-connected fracture of the 
pubic ramus has manifested to a moderate degree of 
disability.  Particularly, a recent November 2004 VA assessor 
noted that the veteran had good range of motion in both hips, 
though he had a little less freedom of movement of his left 
lower extremity than he did on the right.  He also had good 
proximal strength around the hip joints.  Thereafter, 
treatment notes generally had no complaints or treatment 
related to left hip problems; rather, a February 2006 note 
referred to only the veteran's request for MRI.  Any 
functional loss due to pain, fatigability, and loss of 
coordination is accounted for in the currently assigned 10 
percent rating.  Additionally, the veteran voiced his desire 
to not be subject to further VA examination, which may have 
provided further information about DeLuca factors.  Without 
additional evidence, it is evidence form the information of 
record that the veteran's service-connected disability had 
not manifested with a consistent degree of severity (again, 
as shown in the VA and private records over the years).  

Further, according to 38 C.F.R. § 4.71a, Plate II, the normal 
range of hip abduction is 0 to 45 degrees, and normal hip 
flexion from 0 to 125 degrees.  According to Dr. McKinnon, it 
appears that the veteran had 20 degrees lack of flexion.  
This does not show limitation of abduction of motion lost 
beyond 10 degrees for the next highest rating of 20 percent 
under DC 5253, nor does it show limitation of flexion of the 
thing to 30 degrees for a 20 percent rating under DC 5252 
(limitation of thigh flexion).  A preponderance of the 
evidence that is before the Board is against a higher rating 
at this time.  See 38 C.F.R. § 4.3.  


ORDER

A rating in excess of 40 percent for fracture of L1-L2 with 
degenerative disc disease of the lumbar spine is denied.  

An initial rating in excess of 40 percent for degenerative 
disc disease of the cervical spine is denied.

An initial rating in excess of 20 percent degenerative joint 
disease of the thoracic spine is denied.

A rating in excess of 10 percent for fracture of inferior 
pubic ramus is denied. 


REMAND

In light of the VCAA, additional evidentiary development is 
necessary concerning entitlement to separate ratings for 
neurologic abnormalities, which is part and parcel of the 
already perfected appeal.  

As detailed above, a November 2004 VA neurology consultation 
had found the veteran was neurologically normal.  

After the veteran's appeal was certified, the Board received 
additional evidence regarding ongoing treatment at VA.  
Particularly, a March 2007 VA outpatient neurology note had 
shown normal strength except left triceps +4, but effort was 
variable; symmetrical present reflexes; normal toe; normal 
gain; normal sensory; SLR negative, severe limitations 
trunkal movement.  The attending physician thereafter gave an 
assessment of "clear symptoms of radiculopathy."  

Though the veteran had previously stated that he was 
unwilling to report for additional VA examination, the Board 
finds that his submission of this recent evidence regarding 
alleged neurological problems suggests differently.

Current rating criteria permit a separate rating for 
"objective" neurologic abnormalities; thus, diagnostic 
testing is needed in order to make an assessment in this 
regard.  See Wilson v. Derwinski, 2 Vet. App. 16, 21 (1991) 
(holding that because the evidence before the BVA was 
inadequate, a remand was required for a contemporaneous and 
thorough examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO should update the record with 
any recent and outstanding VA treatment 
records.

2.  The veteran should be scheduled for a 
VA neurology examination.  The examiner 
should review the claims file, and perform 
all appropriate diagnostic testing in 
order to identify the presence of any 
objective neurologic abnormalities 
associated with the veteran's service-
connected cervical, thoracic, and lumbar 
spine disabilities.  Should any objective 
manifestations be found, the examiner 
should clarify the diagnosis and current 
severity thereof.  

3.  If the determination remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


